*228The opinion of the Court, after a continuance, was drawn up by
Weston C. J.
The residence of the wife is evidence of the domicil of the husband ; but it is not conclusive. If he has abandoned her, or she has abandoned him, he may establish his domicil elsewhere. Dixmont v. Biddeford, 3 Greenl. 205. Whoever removes into a town, for the purpose of remaining there for an indefinite period, thereby establishes his domicil in that town. It is not necessary that he should go, with a fixed resolution to spend his days there. He might have in contemplation many contingencies, which would induce him to go elsewhere. Some persons are more restless in their character, and migratory in their habits than others, but they may and do acquire a domicil, wherever they establish themselves for the time being, with an intention to remain, until inducements may arise to remove.
A change of domicil is not effected, by an intention to remove, until that intention is carried out, by an actual removal. Hallowell v. Saco, 5 Greenl. 143. If it was the moral or legal duty of the husband, to abandon the illicit connexion he had formed, and to return and be reconciled to his lawful wife; he did not think proper to submit to what duty required ; for the jury must be understood to have found, under the instruction they received, that he had finally separated from and abandoned his wife. Domicil does not depend upon legal or moral duties of this character. In Richmond v. Vassalborough, 5 Greenl. 396, it is said by the late Chief Justice, that “the Court do not look to the virtues of a pauper or of his wife, in ascertaining the place of his legal settlement.”
The wife has by law derivatively the settlement of her husband ; and this rule operates, so long as the marriage tie remains undissolved. To decide otherwise, would be a departure from an express provision of the statute, in relation to paupers.
We are satisfied with the correctness of the instructions, -given at the trial; and that the Judge was legally warranted in withholding such as were requested.

Judgment on the verdict.